 



EXHIBIT 10.1
ALLOY, INC.
COMPENSATION ARRANGEMENTS FOR CERTAIN NAMED EXECUTIVE OFFICERS (AMENDED)
      Fiscal year ended January 31, 2005 (“Fiscal 2004”) bonuses and fiscal year
ending January 31, 2006 (“Fiscal 2005”) salaries have been set for certain named
executive officers of Alloy, Inc. as follows:

                                  Fiscal 2004   Fiscal 2005   Other Named
Executive   Position   Bonus   Salary   Compensation(1)                  
Matthew C. Diamond
  Chief Executive Officer and Chairman   None   $ 420,000     $ 31,233 (2)
James K. Johnson, Jr. 
  President and Chief Financial Officer/Chief Operating Officer   None   $
420,000     $ 31,602 (2)
Samuel. A. Gradess
  Executive Vice President   None   $ 150,000     $ 37,248 (2)
Robert Bernard
  Chief Executive Officer,   $327,000 payable in   $ 600,000     $ 20,000 (4)  
  Merchandise Division   cash and 100,000 options(3)                

 


(1)  Through June 9, 2005.   (2)  Represents dollar value of insurance paid by
Alloy, Inc. with respect to a split dollar life insurance policy, which policy,
including death benefits, will be assigned to the Company during Fiscal 2005.  
(3)  25,000 options vesting on each of March 7, 2006, 2007, 2008 and 2009.  
(4)  Represents amount paid to Mr. Bernard to be applied to a term life
insurance policy for the benefit of a beneficiary to be designated by
Mr. Bernard.